Citation Nr: 0512993	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  98-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from August 1965 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2002.  The case was previously remanded by the 
Board in August 2003 and April 2004.  Nevertheless, for 
reasons to be discussed, the appeal is again remanded to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC.


REMAND

As discussed more completely in the August 2003 remand, VA 
regulations authorizing Board development of the evidence 
were invalidated by the United States Court of Appeals for 
the Federal Circuit ("Federal Circuit") in May 2003.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Although that remand 
indicated that the development requested in a prior 
development memorandum had been completed, unfortunately, it 
appears that some of the requested development was 
overlooked.  Specifically, pursuant to a Board request, the 
veteran submitted authorizations for the release of post-
service medical records of treatment for diabetes mellitus, 
dating back to the early 1970's.  However, there is no record 
of any attempt to obtain the records.  The veteran's claim 
for service connection for diabetes mellitus has been 
considered on the basis of direct service connection, as well 
as due to Agent Orange exposure.  Thus, these records, in 
particular, the earliest records of post-service treatment, 
are potentially important to the claim, and all reasonable 
attempts to obtain these records identified by the veteran 
must be made.  See 38 C.F.R. § 3.159(c)(1) (2004).  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should make all reasonable 
efforts to obtain the private treatment 
records identified by the veteran on 
authorizations dated in June 2003, in 
particular the records of Drs. Chapman 
and Vandivere, who treated him in the 
early 1970's.  

2.  Thereafter, the RO should 
readjudicate the claim for service 
connection for diabetes mellitus.  If the 
claim remains denied, the RO should 
furnish a supplemental statement of the 
case to the veteran and his 
representative, and provide an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




